DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are currently pending and have been examined on their merits. 

Priority
	Applicant claims foreign priority to TW 108126440 filed in Taiwan on 07/25/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/07/2021 and 07/19/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered.

Specification
The abstract of the disclosure is objected to because of improper grammar and syntax.
The second sentence reads “The metabolites of the novel Lactobacillus brevis ProGA28 has the ability…”. “The metabolites” are the subject of the sentence. Therefore, the singular verb “has” should be amended to the plural “have”. 
The clause “so that it can achieve the effect of treating or improving sleep disorders and related complications, such as anxiety and immune system diseases” should be rephrased as 
Furthermore, it is unclear what is meant by the phrase “reduce the number of falling asleep”. This appears to be an improper translation of “reduce the time to fall asleep”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
“Lactobacillus brevis” should be italicized in [0014] line 2, [0015] lines 7-8 and 11, [0016] line 4, [0031] lines 2 and 4, [0032] line 8, [0033] line 3, and [0049] line 2.
Appropriate correction is required.

Claim Interpretations
	Regarding claim 3, the instant claim is drawn to the isolated strain of claim 1, which is isolated from a fermented pickle. This claim is interpreted to be a product-by-process claim wherein the isolated strain of Lactobacillus brevis ProGA28 is the product of the process of isolation from a fermented pickle. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Isolation of Lactobacillus brevis ProGA28 from a pickle does not cause the structure of the claimed composition of matter to be patentably different from Lactobacillus brevis ProGA28 wherein the strain is isolated from a different source. Therefore, 
	Regarding claims 4-21, the instant claims are drawn to the use of the compositions recited in claims 1-3. The instant claims attempt to claim a process without setting forth any steps involved in the process. As outlined in this action, these claims are rejected under 35 U.S.C. 101 and 112(b) for failure to recite active process steps and as indefinite. For the purpose of compact prosecution, these claims are interpreted to be drawn to a method of using the metabolites of the strain. This interpretation is supported by Example 4 of the specification. As it is improper to read limitations contained in the specification into the claims, the instant claims must be amended to recite the active process steps or depend from claims which recite active process steps. 
	Regarding claims 4, 7, 10, 11, 16, and 17, the instant claims recite “wherein the metabolites of the strain are obtained from a medium with monosodium glutamate (MSG) which has been cultured for the strain and then removed the strain”. It is interpreted that this recitation is a product-by-process claim wherein the metabolites are the product obtained from a medium with MSG which has been cultured for the strain and then removed the strain. There is no evidence in the specification that culturing with MSG causes alternate production of metabolites for Lactobacillus brevis ProGA28. Therefore, compositions which anticipate or make obvious “metabolites of the strain” will be applied under 35 U.S.C. 102 and/or 103 regardless of the process by which they were obtained and/or produced. 

Claim Objections
Claims 1 and 4-21 are objected to because of the following informalities:
Claim 1 is objected to because the instant claim recites “DSM 33167”. The abbreviation “DSM” should be properly defined the first time it is used in the claims. Furthermore, applicant is reminded that …Lactobacillus brevis ProGA28, deposited at the Leibniz-Institut DSMZ - German Collection of Microorganisms and Cell Cultures (DSM) under the Budapest Treaty, having accession number DSM 33167”.
Claims 4, 7, 10, 11, and 16-17 are objected to because the instant claims recite the phrase “a metabolites”. “Metabolites” is plural whereas the article “a” is singular. This phrase should be amended to either read “a metabolite” or “metabolites”. For the purpose of examination, the instant claims have been interpreted to refer to the plural “metabolites” (i.e. one or more metabolites). This interpretation is supported by the specification which references “metabolites” throughout. Moreover, the instant claims recite “monosodium Glutamate (MSG)”. The word “Glutamate” should not be capitalized. 
Furthermore, while a person having ordinary skill in the art would understand the phrase “and then removed the strain” to be referring to the process by which the strain is removed from the media prior to obtaining the strain’s metabolites, this phrase is does not provide limitations to the claim (see claim interpretations). Therefore, it is recommended that the phrase “and then removed the strain” is deleted or the wherein clause is amended to instead read “wherein the metabolites of the strain are obtained from a medium with monosodium glutamate (MSG), from which the strain is removed after it has been cultured".
Claims 5, 8, 12-13, and 18- 20 are objected to because the instant claims recite “1.6mg/kg”. A space should be added between a value and their units of measurement. 
Claims 6, 9, 14-15, and 21 are objected to because of incorrect grammar. The instant claim recites “wherein the metabolites includes a compound N”. The word “metabolites” is plural and should therefore read “include” rather than “includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9, 14, 15, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The instant claims recite “compound N” but there is insufficient disclosure for the recited compound. It is acknowledged that according to Applicant, the effective ingredient for the invention is compound N (CPD N)([0056-0057]). However, there is not sufficient detail of compound N disclosed to satisfy the written description requirement. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.


Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1-21, Applicant is advised that the office has received the receipt of biological deposit for Lactobacillus brevis ProGA28 filed on 7/23/2020 showing that the claimed strain of Lactobacillus brevis was received on 05/28/2019 and tested viable on 06/25/2019. However, the specification lacks complete deposit information for the deposit of Lactobacillus brevis ProGA28, which was deposited at the Deutsche Sammlung von Mikroorganismen und Zellkulturen (DSM) under number accession number DSM 33167. Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Applicant states that the deposit have been made under the provisions of the Budapest Treaty. Therefore, filing of an affidavit or declaration by applicant or assignee or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, stating that the that all restrictions on public access to the deposit will be irrevocably and without restriction released to the public upon the issuance of a patent and the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. While the specification currently recites the date of deposit, May 28th, 2019 ([0060]), amendment of the specification to recite the complete name and full street address of the depository is required. Applicant is reminded that the correct complete name of the IDA with which the strain has been deposited is the Leibniz-Institut DSMZ - German Collection of Microorganisms and Cell Cultures or, alternatively, the Deutsche Sammlung von Mikroorganismen und Zellkulturen. This depository name is incompletely named in claim 1 and [0006, 0016, and 0060] of the specification. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claims 7-9 and 16-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 7- 9 and 16-21, as discussed in the claim interpretation section of this action, the instant claims are interpreted to refer to the method of use of the metabolites of Lactobacillus brevis ProGA28 for preventing the sleep disorders. 

further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. 
With regard to the nature of the invention, the claims are drawn to the prevention of sleep disorders based on the claim interpretation as stated above.
	With regard to the breadth of claims 7-9 and 16-21, these claims have been deemed to be broader than what is enabled by the disclosure. The term “preventing” is not defined by the Applicant and is being interpreted in its broadest reasonable form by the Examiner to mean “completely free of sleep disorders as a result of the use of metabolites of the Lactobacillus brevis ProGA28 strain”.
	With regard to the state of the prior art, there is no evidence of prevention of sleep disorders with Lactobacillus brevis ProGA28 in the art.
	With regard to the level of ordinary skill, the level of ordinary skill for the instant claims would be a person having advanced knowledge in microbiology and/or pharmaceutical sciences. 
	With regard to the level of predictability in the art, as discussed above, there is no example of prevention in the art, therefore there is low predictability of successfully achieving prevention.
	With regard to the amount of direction provided by the inventors and existence of working examples, applicant has shown numerous experimental results which indicate “treatment” or i.e. treatment or improvement).
	With regard to the quantity of experimentation needed, as discussed above, there are no working examples of prevention of sleep disorders within the prior art or the specification. Therefore, there is a high level of experimentation needed to enable “prevention”.
	Therefore, in view of these factors as a whole, a person having ordinary skill in the art would be required to perform undue experimentation to achieve “preventing sleep disorders” . 

Claims 4-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4, 7, 10, 11, 16, and 17, the instant claims recite “the use”. These claims are indefinite because a person of ordinary skill in the art would not be able to clearly determine if the claims merely recite intended functions (see intended use; MPEP 2111.02(II)) of the Lactobacillus brevis ProGA28 metabolites or if the claims are directed to a method of using said metabolites. The instant claims should be amended to particularly and distinctly establish the metes and bounds of the invention.
For prior art analysis, compositions reciting a method of administering the compositions of 4, 7, 10, 11, 16, and 17 will be applied under 35 U.S.C. 102 and/or 103.
Furthermore, the instant claims recite “for preventing the sleep disorders”. There is insufficient antecedent basis for this limitation in the claims. The claims do not recite a sleep disorder. Therefore, one of ordinary skill in the art would not know to which sleep disorders the claim refers. 

Regarding claims 5, 8, 12, 13, 18, 19, and 20, the instant claims recite the limitation "the therapeutically effective amount" in line 1. There is insufficient antecedent basis for this limitation in the claims. The claims and claims from which the instant claims depend do not recite a therapeutically effective amount. Furthermore, a person having ordinary skill in the art would not be able to ascertain whether “the therapeutically effective amount” is referring to 1.6 mg/kg of each individual metabolite of the claimed strain or is 1.6 mg/kg of the combined metabolites of the claimed strain. The instant claims should be amended to particularly and distinctly establish the metes and bounds of the invention.
For prior art analysis, the latter interpretation is taken.
Regarding claims 6, 9, 14, 15, and 21, the instant claims recite the limitation “wherein the metabolites includes a compound N”. While applicant has described the culturing conditions which enable a person of ordinary skill in the art to make and use the invention, the compound N is not described in such a way to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. Applicant teaches that the effective ingredient for improving and treating the sleep disorders or promoting the quiet sleep is compound N ([0056-0057]), therefore it is clear that this compound is crucial to the claimed use. However, there is no structural definition given to compound N. The only ascertainable structural information contained within the disclosure are HPLC chromatograms (Figures 4 and 17A/B). There is no mention of molecular weight, chemical formula, or structural characteristics or properties which would help to determine the metes and bounds of this limitation. The instant claims have not been examined for compliance with 35 U.S.C. 102 and 103 for prior art purposes as it is not possible to ascertain the structure of claimed compound N to make a determination novelty or nonobviousness over the prior art. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Lactobacillus brevis ProGA28). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to treat of improve sleep disorders is one of the appropriate characteristics.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-3 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-3 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-3 recite an isolated strain of Lactobacillus brevis ProGA28 which was isolated from natural fermented pickles ([0008, 0017])(i.e. from nature), thus, the claimed strain is directed to a Lactobacillus brevis ProGA28 found in nature. There is no evidence in the specification that demonstrates that the instantly claimed Lactobacillus brevis ProGA28 has markedly different characteristics from naturally occurring Lactobacillus brevis ProGA28. 
	Therefore the answer to this prong for claims 1-3 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 1 does not recite additional elements that integrate the JE into a practical application.
	Claim 2 recites “which 16S rRNA sequence is SEQ ID NO: 1”. This is not an element which integrates the JE into a practical application.
	Claim 3 recites “which is isolated from a fermented pickle”. The mere recitation of the source of the Lactobacillus brevis ProGA28 does not transform or reduce the product of nature to a different state or thing.
	Therefore the answer to this prong for claims 1-3 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 1-3 do not recite additional elements that amount to significantly different than the JE such that they provide and inventive concept.
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 1-3 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claims 4-21 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
No) because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. See MPEP 217.05(q). Claims of this nature should include an active method step, such as administering the composition to a subject in need thereof. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukao et al. (PLOS ONE, Vol. 8(3), pages 1-10, 2013).
et al. (hereinafter Fukao) teaches the complete genome sequence of an isolated microorganism Lactobacillus brevis KB290.
Regarding claims 1 and 2, Fukao et al. (hereinafter Fukao) teaches the complete genome sequence of probiotic lactic acid bacterium Lactobacillus brevis KB290.
Fukao does not teach the specific strain Lactobacillus brevis DSM 33167.
The strain taught by Fukao does not have the same strain designation as the instantly claimed strain. However, the Lactobacillus brevis KB290 disclosed by Fukao (see Result #5 for EMBL database in the attached ABSS search, pages 90-96) harbors a nucleic acid sequence that has 100% identity with Applicant’s SEQ ID NO: 1. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant's strain differs, and if so to what extent, from the strain disclosed in Fukao. Since the prior art strain has the same taxonomic classification and shares 100% identity with the 16S rRNA sequence of the instantly claimed Lactobacillus brevis strain, it demonstrates a reasonable probability that Fukao’s strain is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
Regarding claim 3, as discussed above, there exists reasonable probability that the claimed Lactobacillus brevis strain is identical to the strain disclosed by Fukao. As discussed in the claim interpretation section of this action, this claim is a product-by-process claim. Nevertheless, Fukao teaches the Lactobacillus brevis strain was isolated from suguki, a traditional Japanese pickle (page 1, left column, paragraph 3).

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ooishi et al. (EP 2821073 A1; IDS Reference).
Ooishi et al. (hereinafter Ooishi) teaches agents for improving circadian rhythm comprising cells of lactic acid bacterium or treated products thereof as active ingredients (abstract). Ooishi teaches that Lactobacillus brevis SBC8803 ([0013]). 
Regarding claim 1, the instant claim is drawn to an isolated strain of Lactobacillus brevis ProGA28, having accession number DSM 33167. 
Ooishi teaches an isolated strain of Lactobacillus brevis SBC8803.
Ooishi does not teach the specific strain Lactobacillus brevis DSM 33167.
The strain taught by Ooishi does not have the same strain designation as the instantly claimed strain. However, both strains elicit the effect of improving sleep disorders (Ooishi, [0008, 0015, 0018, 0033] and claim 6; Specification, [0005, 0009-0011]). The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed in Ooishi. But since the prior art strain has the same taxonomic classification and shares the property of being able to treat or improve sleep disorders, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
Alternatively, while the instantly claimed Lactobacillus brevis differs from the Lactobacillus brevis disclosed by Ooishi in the assigned strain name, Ooishi teaches that Lactobacillus brevis SBC8803 has important properties such as the ability to treat sleep disorders ([0008, 0015, 0018, 0033] and claim 6). Furthermore, Ooishi teaches that the lactic acid bacteria in preferred embodiments of the invention are Lactobacillus ([0021]) and are preferably Lactobacillus brevis and more preferably Lactobacillus brevis SBC8803 ([0022]). Therefore, based on the teaching of Ooishi, a person having ordinary skill in the art would have recognized that Lactobacillus brevis can exist in different strains and there is a Lactobacillus brevis SBC8803. Moreover, there would exist motivation to arrive at a composition comprising a strain of Lactobacillus brevis as Ooishi teaches there is much anticipation for development of drugs and foods that exhibit milder actions and reduce the risks of antidepressant drugs and tranquilizers which are used to treat sleep disorders ([0005]).
Regarding claim 2, as discussed above, Ooishi anticipates or, alternatively, makes obvious claim 1. The instant claim further limits the isolated strain of claim 1 to have the 16S rRNA sequence defined in SEQ ID NO: 1. It is noted that a 16S rRNA sequence is descriptive of genetic code possessed by the microorganism. Therefore, this is an inherent property of the microorganism. As discussed above, there is reasonable probability the strain disclosed by Ooishi is identical to the recited strain. The strain of Ooishi would therefore possess an identical 16S rRNA sequence. 
Regarding claim 3, as discussed above, Ooishi anticipates, or alternatively makes obvious claim 1. As outlined in the claim interpretation section of this action, the instant claim is a product-by-process claim. As discussed above, Ooishi’s Lactobacillus brevis strain anticipates, or alternatively, makes obvious the instantly claimed Lactobacillus brevis strain. Therefore, the instant claim is drawn to the same composition as the composition of claim 1 and is similarly rejected as the instant claim is drawn to the composition (Lactobacillus brevis ProGA28), not the source of the composition.
Regarding claims 4 and 10-11, as discussed above, Ooishi anticipates or, alternatively, makes obvious claims 1, 2, and 3. The instant claims are interpreted as being drawn to methods of using metabolites of Lactobacillus brevis ProGA28 for treating or improving sleep disorders. As discussed above, the composition of claims 1, 2, and 3 are structurally indistinct and differ only in inherent properties (claim 2) or in the source of the Lactobacillus brevis ProGA28 which does not affect the structure of the claimed composition (claim 3). Therefore, the compositions used within claims 4, 10, and 11 are indistinct.
Lactobacillus brevis strain can be used in the treatment, recovery, or amelioration of disorders ([0035]) and the disorders include sleep disorders ([0036]). Ooishi teaches that the active agent comprises a lactic acid bacterium or treated product thereof ([0016]). The “treated product” thereof reads on “metabolites”. Since Ooishi defines the treated product as being obtained by crushing, disruption, or autolysis by methods such as fragmentation of bacterial cell walls ([0026]), it is understood that the treated products are bacterial cell materials which include metabolites of the bacterial cells and not the living organism itself. As discussed in the claim interpretation section of this action, there is no evidence that monosodium glutamate (MSG) causes a patentably different composition to metabolites produced by Lactobacillus brevis in the absence of MSG and is therefore considered to be the process by which the product is created. 
Regarding claims 5 and 12-13, as discussed above, Ooishi anticipates or, alternatively, makes obvious claims 4, 10, and 11. The instant claims limits the method of claims 4, 10, and 11 wherein the therapeutically effective amount of the metabolites of the strain is at least 1.6 mg/kg. Ooishi teaches a dosage range of 0.5 mg to 500 mg for the active agent. Though the instant application gives the dosage in mg/kg and Ooishi gives the dosage in mg, these values overlap within the context of the instant therapeutic method and are therefore obvious products of Ooishi’s disclosure or a result of routine optimization. This finding is based upon Ooishi’s teaching that 0.5 mg to 500 mg is an amount which is effective for performing the method of treating or improving sleep disorders in humans ([0030]). Applicant’s specification states that the 1.6 mg/kg is an applicable dosage for humans ([0014]). For an average adult (presumably 60 kg), Ooishi teaches a dosage range of 0.0083 mg/kg (                
                    
                        
                            0.5
                             
                            m
                            g
                        
                        
                            60
                             
                            k
                            g
                        
                    
                    )
                     
                
            to 8.3 mg/kg (                
                    
                        
                            500
                             
                            m
                            g
                        
                        
                            60
                             
                            k
                            g
                        
                    
                    )
                
            . The presumption of a 60 kg adult  is supported by paragraph [0058] of the specification which states that the 1.6 mg/kg dosage was established based on a 60 kg adult.  Therefore, the instantly claimed dosage overlaps with the weight-based dosage disclosed by Ooishi. 
Regarding claim 7 and 16-17, as discussed above, Ooishi anticipates or, alternatively, makes obvious claims 1, 2, and 3. The instant claims are drawn to a method of using metabolites of Lactobacillus brevis ProGA28 for preventing the sleep disorders. As discussed above, the composition of claims 1-3 are structurally indistinct and differ only in the recitation of inherent properties (claim 2) or in the source of the Lactobacillus brevis ProGA28 which does not affect the structure of the claimed composition (claim 3). Therefore, the compositions used within claims 7, 16, and 17 are indistinct.
Ooishi teaches a method wherein administering the treated product resulted in prevention of sleep disorders. Specifically, Ooishi teaches that normally when the subject has a sleep disorder induced by methamphetamine, the activity level during sleep time increases (i.e. a sleep disorder). In mice who have eaten treated cells (i.e. metabolites of Lactobacillus brevis SBC8803), the activity levels during sleep time periods were no different from the control group ([0053] and figure 3). This is evidence of a method for prevention of a sleep disorder using metabolites of Lactobacillus brevis as the method of administration occurred prior to the introduction of the sleep disorder. 
Regarding claims 8 and 18-20, as discussed above, Ooishi anticipates or, alternatively, makes obvious claims 7, 16, and 17. The instant claim limits the method of claims 7, 16, and 17 wherein the therapeutically effective amount of the metabolites of the strain is at least 1.6 mg/kg. Ooishi teaches a dosage range of 0.5 mg to 500 mg for the active agent. Though the instant application gives the dosage in mg/kg and Ooishi gives the dosage in mg, these values overlap within the context of the instant therapeutic method and are therefore obvious products of Ooishi’s disclosure or a result of routine optimization. This finding is based upon Ooishi’s teaching that 0.5 mg to 500 mg is an amount which is effective for performing the method of treating or improving sleep disorders in humans ([0030]). Applicant’s specification states that the 1.6 mg/kg is an applicable dosage for humans ([0014]). For an average adult (presumably 60 kg), Ooishi teaches a dosage range of 0.0083 mg/kg (                
                    
                        
                            0.5
                             
                            m
                            g
                        
                        
                            60
                             
                            k
                            g
                        
                    
                    )
                     
                
            to 8.3 mg/kg (                
                    
                        
                            500
                             
                            m
                            g
                        
                        
                            60
                             
                            k
                            g
                        
                    
                    )
                
            . The presumption of a 60 kg adult is supported by paragraph [0058] of the specification which 

Conclusion
	No claim is allowed.
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure:
Applicant is advised that a prior art search of SEQ ID NO: 1 has returned 16 additional strains of Lactobacillus brevis which have 100% sequence identity to the disclosed SEQ ID NO: 1. These are Lactobacillus brevis strains 14687, AMI1109, 100D8, NSMJ23, SRCM101106, SA-C12, LMT1-73, TMW 1.2112, NCTC13768, BSO464, UCCLB95, TMW1.2113, UCCLBBS449, UCCLBBS124, BDGP6, and BIM17518. See the annotated ABSS summary in the attached External Search document (page 1) and the attached ABSS Search document (pages 71-152 and 155-162).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651